Exhibit 10.16

 

LOGO [g264649ex10_16pg001.jpg]

Summary of Non-Employee Director Compensation

Effective January 1, 2012

 

     Amount  

Annual Retainer:

  

Cash1

   $ 45,000   

Stock2

     110,000   

Additional Annual Retainers:

  

Non-Executive Chairman of the Board

     100,000   

Audit Committee Chair

     25,000   

Compensation Committee Chair

     15,000   

Finance/Risk Management Committee Chair

     15,000   

Nominating/Governance Committee Chair

     10,000   

Meeting Fees3:

  

Board

     2,500   

Audit Committee

     2,500   

Non-Audit Committee

     1,500   

Vehicle Stipend

     17,600   

 

1. Payable in quarterly installments.

2. Granted under Group 1 Automotive, Inc. 2007 Long Term Incentive Plan; valued
at the date of grant.

3. Abbreviated meetings, as determined at the discretion of the chair, will
result in the payment of one-half of the regular fees for the meeting.

Summary of Director

Stock Ownership Guidelines

Approved November 2009

Directors are required to maintain ownership of a minimum of 10,000 shares of
Group 1 Automotive, Inc.’s common stock. The minimum ownership requirement must
be achieved within five years of election to the Board of Directors. Restricted
stock granted to directors as part of the annual retainer counts toward the
minimum ownership requirement without regard to the vesting or other liquidity
provisions related thereto.